DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 8-20 in the reply filed on 11/12/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220).

Claim 8, Yun teaches a method comprising: 
receiving first content from a source of content (400) (fig. 1); 
presenting the first content (i.e. broadcast content) on at least one output device (100) (p. 0025); 
receiving at least one data element (i.e. replacement request) indicating replacement content (p. 0034); 

identifying, using the broadcaster app, the replacement content using the information related to the data element (i.e. selecting replacement ad based on user profile) (p. 0034); 
sending, from the broadcaster app to the receiver app, indication of the replacement content to be presented in lieu (i.e. instead of) of original content along with at least one start time of play of the replacement content (p. 0027, 0032-0034); 
commencing play of the replacement content at the start time (p. 0051). 
Yun is not entirely clear in teaching a method comprising: 
sending, from the receiver app to the broadcaster app, indication of the start time; and 
responsive to the indication of the start time, using the broadcaster app to alter presentation on the output device. 
Wyatt teaches a method comprising: 
sending, from the receiver app to the broadcaster app, indication of the start time (information about insertion points) (p. 0073); and 
responsive to the indication of the start time, using the broadcaster app to alter (i.e. additional information about commercials to be inserted) presentation on the output device (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement 

Claim 11, Yun teaches the method of claim 8, wherein the replacement content comprises at least one replacement Period element (i.e. time period) (p. 0051). 

Claim 12, Yun teaches the method of claim 11, wherein the replacement Period element comprises at least one replacement ad used by the receiver ad to replace original content (p. 0051). 

Claim 13, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 14, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 15 is analyzed and interpreted as an apparatus of claim 8.

Claim 19, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement 

Claim 20, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220), and further in view of Zhao et al. (US 2019/0132652).

Claim 9, Yun is silent regarding the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content. 
Zhao teaches the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content (p. 0028).
.

Claim 10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220), and further in view of Clift (US 2020/0169788).

Claim 10, Yun is silent regarding the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information. 
Clift teaches the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 16 is analyzed and interpreted as an apparatus of claims 1 and 10.

Claim 17, Yun is silent regarding the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element establishing the replacement content. 
Clift teaches the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element (i.e. resolution) establishing the replacement content (p. 0074-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 18, Yun is silent regarding the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element, the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal. 
Clift teaches the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element (i.e. broadcasting application), the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal (i.e. switchover) (p. 0072-0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Conclusion
Claims 8-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190174156 A1	Crawford; Scott et al.
US 20130007799 A1	Sandoval; Francis R.
US 20120167133 A1	Carroll; John W. et al.
US 20190058929 A1	Young; Alan David et al.
US 20060053442 A1	Ridderheim; Stefan et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             2/10/2021